DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-11. The examined Claims are 1-11.

Terminal Disclaimer

The terminal disclaimer filed on 06/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,693,136 and 10,903,490, or any extend beyond the expiration date of any patent granted on U.S. Application No. 17/124453 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments

	Applicant argues that in view of the filing of the aforementioned 06/21/22 terminal disclaimer, all double patenting rejections of record should be withdrawn (Page 2 of Remarks).

	Applicant’s arguments are found to be persuasive. Accordingly, all previous rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claim 1 are Sun et al. (US 2014/0158932), Yanagiahara et al. (US 2012/0009474), and Paulsen et al. (US 2006/0105239).

Sun teaches a positive electrode active material which is a lithium complex oxide secondary particle formed by coagulation of a plurality of lithium complex oxide primary particles ([0010], [0020], [0029]). As illustrated in Figure 1, Sun teaches that the secondary particle is formed by a coagulation of a plurality of primary particles (10) ([0052]). Sun teaches that the secondary particle comprises both a first and second interior therein (each of which are formed of lithium complex oxide primary particles), wherein the first and second interior comprise Co therein ([0029]). Sun teaches that the Co may be present in a gradient from the center of the secondary particle to a surface of the secondary particle ([0031]-[0032]). As illustrated in Figure 20, Sun illustrates XPS measurements of the positive electrode active material, wherein broad energy absorption peaks between 790 eV and 800 eV, and at near 780 eV ([0049], [0136]). Based on said values, these peaks may be attributed to Co 2p1/2 and Co 2p3/2 peaks, similar to the instantly claimed lithium complex oxide material (as evidenced by [0017] of Applicant’s original specification). Furthermore, the lithium complex oxide of Sun contains oxygen therein ([0029]).
Yanagiahara teaches a positive electrode active material which is a lithium complex oxide secondary particle formed by coagulation of a plurality of lithium complex oxide primary particles (Abstract). Yanagiahara teaches that the primary particles which form the secondary particle each comprise Co therein, wherein the Co is present in a gradient from the center of the secondary particle towards the surface of the secondary particle (Abstract, [0066]-[0068]). Specifcially, Yanagiahara teaches that it is particularly advantageous for the Co gradient within the secondary particle to be structured such that the Co content increases from the center of the secondary particle towards the surface of the secondary particle such that it is highest at the surface of the secondary particle ([0066]-[0068]). Yanagiahara teaches that the aforementioned Co gradient not only helps reduce the presence of detrimental carbonic acid within the overall positive electrode active material, but also said Co gradient also helps prevent diminished battery capacity characteristics ([0068]).
Paulsen teaches lithium complex oxide active material comprising a metal gradient therein (Title, Abstract). Paulsen teaches that the active material is in the form of a secondary particle formed by coagulation of a plurality of lithium complex oxide primary particles ([0055]-[0056]). Paulsen teaches that the active material comprises a cobalt gradient therein, wherein the cobalt content decreases from the center of the active material towards the surface of the active material such that the cobalt content is lowest at the surface of the active material ([0062]-[0063]). Paulsen teaches that the gradient in transition metals (in this case cobalt, at a minimum) from the center towards the surface of the active material causes crystallographic strain in the crystallographic layers of the primary active material particles ([0063]). With respect to the cobalt gradient of the active material, Paulsen teaches that the crystallographic strain causes an increase in interplanar distances towards the surface of the active material ([0063]). Accordingly, it follows that in context of an active material of Paulsen whose cobalt gradient is opposite to the aforementioned gradient (i.e. a cobalt gradient wherein the cobalt content increases from the center of a secondary particle towards a surface of the secondary particle such that it is highest at the surface of the secondary particle), the interplanar distances of the primary active material particles would decrease towards the surface of the active material.

However, independent Claim 1 requires that a specific ratio derived from spectrometry profiles is satisfied in the instantly claimed manner. The instantly claimed spectrometry profiles are a specific consequence of the claimed method of forming the claimed lithium complex oxide (i.e. Claim 9). In particular, said method involves specific processing steps which, when performed along with the remaining method steps, specifically gives rise to the instantly claimed spectrometry profiles. 
Accordingly, because the lithium complex oxide of the prior art is not formed via a method which also includes steps in accordance with Applicant’s specific processing steps, the prior art of record fails to teach the instantly claimed lithium complex oxide.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729